OPINION OE THE 0OURT BY
JtTDGE PETERS :
The only objection to the title to the land as pointed out by this court was removed after the return of the cause to the court below, and as Delph’s title is now unquestionable, and his conveyance will invest the appellant with a perfect title, we can not say that it is an error for which this court should reverse the judgment by requiring Delph to convey the land, and acknowledge the deed, and deposit it with the clerk of the county court for record, instead of first producing it to the court below for inspection, especially as the case is retained on the docket, and the circuit court has the power to remedy any defect in the deed required to be made.
As to the allowance of 30 days for appellee to pay the money and prevent a sale, he is not prejudiced by that indulgence, and can not complain of it.
Judgment affirmed.